Citation Nr: 1340111	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  12-28 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for back disability.

2. Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.

The Veteran and his spouse provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in June 2013. 

The issue of entitlement to service connection for back disability being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a right knee disability that is causally or etiologically related to service, to include any injury or event therein.


CONCLUSION OF LAW

The criteria for service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran testified at his June 2012 Board hearing that in July 1972 he injured his back and knee in service as a result of carrying heavy buckets.  He reportedly sought treatment for his knee at that time and then later would wrap it and put ice on it himself when it started hurting and swelling.  He also testified that following service he continued to have knee problems and would wrap his knee, apply Bengay, and take pain medication when his knee would swell.  He explained he could not afford to see a doctor and did not know he could get treatment through the VA until recently.

Service connection will be granted if it is shown that the veteran has a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Here, the preponderance of the evidence is against the claim.  While the evidence shows recent complaints of right knee pain, it does not show a current diagnosis of a right knee disability.  For instance, the Veteran complained of right knee pain in September 2008 and September 2012.  A November 2012 right knee x-ray was unremarkable.  The Board notes that pain alone is not a disability for which VA compensation can be awarded in the absence of an underlying disease or injury. 

Even assuming he has a current right knee disability, the evidence does not show that it is related to any injury sustained during service.  Although the Veteran has stated that he first injured his right knee in service, service treatment records show only one complaint of a left knee injury.  They do not show that it resulted in arthritis of the knee or of any chronic disability.  The Veteran's own statements on his 1975 report of medical history on separation and his 1976 Air Force Reserve report of medical history deny knee problems at that time.  He also did not report swollen or painful joints or "trick" or locked knee at his separation examination in June 1975 and his lower extremities were found normal on examination.  He further reported no history of knee trouble on his September 1976 Air Force Reserve report of medical history.

The Board acknowledges the Veteran's testimony that he has a right knee disability that is related to his service, but finds that the Veteran, as a lay person, is not competent to offer such an opinion in this case.  While the Veteran is competent to state what symptoms he feels, such as knee pain, a diagnosis and etiology opinion are complex medical questions not capable of lay observation and not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer such an opinion.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

There is no opinion from a medical professional in this case as to a diagnosis or etiology of any current right knee disability.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in April 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2012 Board hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed right knee disability.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to the existence of earlier post-service treatment records.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran and his spouse also submitted lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination, but none is required.  Rather, as the only evidence that the Veteran's claimed right knee disability is related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence, further clarification would not substantiate the claim.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

Service connection for right knee disability is denied.


REMAND

A remand is required in this case to so that the Veteran is afforded every possible consideration with respect to his claim for service connection for a back disability.

In July 2012 the Veteran was afforded a VA examination in connection with his claim for service connection for a back disability.  The examiner opined that the Veteran's back disability was less likely than not incurred in or caused by an in-service event or injury; explaining in part that the Veteran's records show no complaints, evaluations, diagnosis, or treatment for a back condition from 1974 to 2007.  However, on his September 1976 report of medical history conducted in connection with his Air Force Reserve service the Veteran reported "recurrent back pain."  It does not appear that the examiner considered this record.  

Therefore, the July 2012 VA opinion is based on an inaccurate factual premise and is inadequate.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, an addendum medical opinion is needed in this case.

Therefore, on remand, a VA examiner should provide an addendum medical opinion addressing the above fact and offer an opinion with rationale as to direct service connection of the Veteran's back disability.

Accordingly, this matter is REMANDED for the following action:

1. The claims file should be returned to the July 2012 VA examiner, if possible, for an addendum opinion on whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's back disability is related to service, to specifically include the Veteran's treatment for low back pain in 1973 and 1974.  Specifically, the examiner should comment on the Veteran's September 1976 report of recurrent back pain on his Air Force Reserve report of medical history.  A new examination is not required.

The claims file and a copy of this remand must be made available to and reviewed by the examiner.  

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


